COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 CHRISTOPHER DAVID RYAN,                                      No. 08-14-00167-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            112th District Court
                                               §
 THE STATE OF TEXAS,                                         of Upton County, Texas
                                               §
                             State.                          (TC# 05-05-U790-DPO)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until October 4, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Don Payne, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before October 4, 2014.

       IT IS SO ORDERED this 3rd day of September, 2014.

                                            PER CURIAM